Citation Nr: 1145869	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  03-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal is remanded to the RO. 


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  In December 2000, the Veteran submitted a claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  The Board denied this claim in August 2008, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, based on a Joint Motion for Remand (Joint Motion) the Court remanded the case for development and re-adjudication.  Accordingly, the Board's August 2008 decision is vacated herein, and a new decision on this issue will be entered as if the August 2008 decision had never been issued.


REMAND

The Veteran is seeking entitlement to a TDIU due to service-connected disabilities.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

In this case, service connection is in effect for acne, evaluated as 30 percent disabling; grand mal epilepsy, evaluated as 20 percent disabling; left acromioclavicular (AC) joint separation, evaluated as 10 percent disabling; post operative residuals of a right tibial plateau fracture, evaluated as 10 percent disabling; and gingival hyperplasia, evaluated as noncompensable.  The Veteran's combined rating for these disabilities has been 60 percent since October 1991.  See 38 C.F.R. § 4.25 (2011).

In May 1996, the Veteran filed a claim for entitlement to service connection for a neuropsychiatric disorder, which was denied by a June 1997 rating decision.  Based on a claim to reopen, the RO recharacterized the claim as "entitlement to service connection for a mental condition" and again denied this issue in a final February 2000 rating decision.

In December 2000, the Veteran filed his current claim for entitlement to a TDIU.  The Board remanded the claim in November 2005 for an examination to determine the effects the Veteran's service-connected disabilities had on his ability to maintain employment consistent with his education and experience.  Pursuant to the Board's remand, the Veteran was afforded a VA neuropsychiatric examination in October 2006.  The examiner concluded that the Veteran's cognitive disorder, which the examiner indicated was a separate disorder from the Veteran's service-connected seizure disorder, made the Veteran incapable of gainful employment, as neurocognitive deficits were permanent in nature.  Additionally, the examiner indicated that the Veteran's neurocognitive disorder was either due to the same etiology as the Veteran's service-connected seizure disorder or due to the seizure disorder itself.  

The Veteran was also afforded a VA examination in August 2007, at which time the examiner concluded that the Veteran was not precluded from gainful employment, consistent with his education and experience, due to each of his service-connected disorders. 

The case returned to the Board in August 2008, at which time the Board denied the Veteran's claim for entitlement to a TDIU.  In reaching this decision, the Board determined that the October 2006 opinion concluding that the Veteran's cognitive disorder made him incapable of gainful employment could not be considered probative with respect to the Veteran's claim for a TDIU, as only the disabling effect of service-connected disorders could be considered.

As noted above, the Veteran appealed this decision to Court.  The December 2010 Joint Motion that served as the basis for the Court's remand indicated that the Board failed to address whether a separate claim for entitlement to service connection for a neurocognitive disorder was reasonably raised by the evidence, or whether the Veteran was entitled to compensation for a neurocognitive disorder arising from or related to his service-connected seizure disorder.  

Accordingly, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurocognitive disorder is intertwined with the issue on appeal and must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The most recent VA medical opinion with respect to the Veteran's TDIU claim was obtained in August 2007.  As such, the RO must schedule the Veteran for a current VA examination to ascertain the severity of his service-connected disabilities, and their effect on his ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Veteran filed claims in January 2008 for an evaluation in excess of 30 percent for acne, an evaluation in excess of 10 percent for a right tibial plateau fracture, an evaluation in excess of 10 percent for left AC joint separation, a compensable evaluation for gingival hyperplasia, entitlement to service connection for prostate cancer and depression, and entitlement to compensation under 38 U.S.C. § 1151 for residuals of radical prostatectomy.  A March 2010 rating decision denied these claims, and the Veteran filed a notice of disagreement with this rating decision in March 2010.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  However, VA has not yet issued a statement of the case as to the issues denied in the March 2010 rating decision.  38 C.F.R. § 19.26 (2011).  Moreover, the Board finds that these issues are also intertwined with the Veteran's claim for entitlement to a TDIU.  The Board directs the RO to issue a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities since March 2010.  Regardless of his response, the RO must attempt to obtain the Veteran's updated VA treatment records since March 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After sending the appropriate notice and complying with its duty to assist, the RO must develop and adjudicate in a rating decision the Veteran's claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurocognitive disorder, to include as secondary to his service-connected grand mal epilepsy.  

3.  The RO is also directed to issue a statement of the case and notification of the Veteran's appellate rights with respect to the issues of entitlement to an evaluation in excess of 30 percent for acne, an evaluation in excess of 10 percent for a right tibial plateau fracture, an evaluation in excess of 10 percent for left AC joint separation, a compensable evaluation for gingival hyperplasia, entitlement to service connection for prostate cancer and depression, and entitlement to compensation under 38 U.S.C. § 1151 for residuals of radical prostatectomy.  See 38 C.F.R. §§ 19.29, 19.30 (2011).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the January 2008 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  

4.  Thereafter, either following the full grant of benefits sought on appeal, the receipt of a timely filed substantive appeal, or the expiration of the appeal periods with respect to the issues of entitlement to an evaluation in excess of 30 percent for acne, an evaluation in excess of 10 percent for a right tibial plateau fracture, an evaluation in excess of 10 percent for left AC joint separation, a compensable evaluation for gingival hyperplasia, entitlement to service connection for prostate cancer and depression, entitlement to compensation under 38 U.S.C. § 1151 for residuals of radical prostatectomy, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurocognitive disorder, the Veteran must be afforded the appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner must consider any negative effects medication taken for his service-connected disorders may have on his ability to retain or maintain employment.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of whether the Veteran is entitled to a TDIU must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  The Board reiterates that the issue of entitlement to a TDIU must not be returned to the Board for appellate review until there is either (1) a full grant of benefits sought on appeal, (2) a receipt of a timely filed substantive appeal, or (3) an expiration of the appeal periods with respect to the issues of entitlement to an evaluation in excess of 30 percent for acne, an evaluation in excess of 10 percent for a right tibial plateau fracture, an evaluation in excess of 10 percent for left AC joint separation, a compensable evaluation for gingival hyperplasia, entitlement to service connection for prostate cancer and depression, entitlement to compensation under 38 U.S.C. § 1151 for residuals of radical prostatectomy, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurocognitive disorder.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


